Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment

1.	This action is in response to the amendment filed June 22, 2022.  Claims 1 and 13 were amended, claims 4-5 have been cancelled and claims 21-28 have been added, rendering claims 1-3, 6-28 pending, with claims 14-20 withdrawn as a non-elected invention.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

New Matter - 35 U.S.C. 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claim 27 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase, ‘article comprises one or more seams, ties, hook and loop closure, clips, or snaps in the core layer configured to stabilize the aerogel’ does not appear to be supported by the specification.
The Examiner was not able to find support for the added limitation discussed above at the cited portions of the specification, as no cited portions of the specification were indicated by Applicant.



Claim Rejections – 35 USC § 103(a)


5.	Claims 1-3, 6-13, 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ristic-Lemann et al (U.S. 2005/0100728).
Ristic-Lemann discloses two outer layers having a core (42) comprising aerogel between the two outer layers (41a and 41b) (paragraph 42) as shown in the Figure 4 below: 

    PNG
    media_image1.png
    648
    768
    media_image1.png
    Greyscale
.  Ristic-Lemann discloses the aerogel comprises greater than or equal to about 80% wt of the core insulating material (paragraph 42). Greater than about 80% aerogel in the core insulating material is interpreted as being included in the range of about 100 weight percent aerogel, as greater than about 80% aerogel includes a higher percentage than 80 and about 100 weight percent includes weight percentage amounts lower than 100.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), as in claim 1.
	Concerning claims 2 and 12, Ristic-Lemann discloses the individual layers may optionally include multilayered forms such as laminates, coatings and the like (paragraph 41). 
Concerning claim 3, Ristic-Lemann discloses two outer layers having a core (42) comprising aerogel between the two outer layers (41a and 41b) (paragraph 42) where the core material can be molded to any desired thickness (paragraph 42). Ristic-Lemann does not explicitly disclose the thickness, as claimed; however thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
Concerning claims 6-7, Ristic-Lemann discloses two outer layers having a core (42) comprising aerogel between the two outer layers (41a and 41b) (paragraph 42).  Ristic-Lemann does not appear to explicitly teach the density of the aerogel, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the aerogel article is carried out using material (aerogel core) which is substantially identical to those disclosed by applicants. Therefore the aerogel article discussed above would be expected to meet the claimed density.
	Concerning claims 6-7, Ristic-Lemann does not appear to explicitly teach the density of the aerogel, however substantially identical materials are expected to have substantially identical properties.  In the present case the article is carried out using material (aerogel) which are substantially identical to those disclosed by applicants. Therefore the article discussed above would be expected to meet the claimed density.
Concerning claim 8, Ristic-Lemann discloses two outer layers having a core (42) comprising aerogel between the two outer layers (41a and 41b) (paragraph 42).  Ristic-Lemann does not appear to explicitly teach the thermal conductivity of the aerogel, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the aerogel article is carried out using material (aerogel core) which is substantially identical to those disclosed by applicants. Therefore the aerogel article discussed above would be expected to meet the claimed thermal conductivity.
Concerning claim 9, Ristic-Lemann discloses silica aerogels (paragraphs 26-27).
	Concerning claim 10, Ristic-Lemann discloses a stretchable composite that may be releasably stretched (paragraph 47).  In claim 10, the phrase, “removeable from the article” constitutes a “capable of” limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
	Concerning claim 11, the phrase, “aerogel can be added or removed from the core layer on demand” introduces a process limitation to the product claim. 
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a core layer comprising aerogel positioned between exterior layers.  The reference suggests such a product because Ristic-Lemann discloses two outer layers having a core (42) comprising aerogel between the two outer layers (41a and 41b) (paragraph 42).
Concerning claim 13, Ristic-Lemann discloses two outer layers having a core (42) comprising aerogel between the two outer layers (41a and 41b) (paragraph 42).
Concerning claim 21, Ristic-Lemann discloses applications for materials of the present invention include gloves and footwear inserts and garments (paragraph 12) and blankets (paragraph 73).
	Concerning claims 22-23, Ristic-Lemann discloses the aerogel comprises greater than or equal to about 80% wt of the core insulating material (paragraph 42). Greater than about 80% aerogel in the core insulating material is interpreted as being included in the range of about 100 weight percent aerogel, as greater than about 80% aerogel includes a higher percentage than 80 and about 100 weight percent includes weight percentage amounts lower than 100.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Concerning claim 24, Ristic-Lemann discloses the individual layers may optionally include multilayered forms such as laminates, coatings and the like (paragraph 41). 
	Concerning claim 25, Ristic-Lemann discloses the aerogels may be prepared from carbon (paragraph 26).
	Concerning claim 26, Ristic-Lemann discloses the aerogels may be prepared from aluminum oxide (paragraph 26).
	Concerning claim 27, Ristic-Lemann discloses composite structures may be formed in which the core material is bonded to outer layers with or without the use of an adhesive (tie) (paragraph 43).
Concerning claim 28, Ristic-Lemann does not appear to explicitly teach the pore diameter of the aerogel, however substantially identical materials are expected to have substantially identical properties.  In the present case the article is carried out using material (aerogel) which are substantially identical to those disclosed by applicants. Therefore the article discussed above would be expected to meet the claimed pore diameter.

Response to Arguments

6.	The rejection made under 35 U.S.C. 112(b) is withdrawn due to Applicant cancelled claim 5 and amending claim 13 to more particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Ristic-Lemann et al (U.S. 2005/0100728) is withdrawn due to Applicant amending claim 1 to include “the core layer comprises about 100 weight percent aerogel”. 
Applicant’s argument of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Ristic-Lemann et al (U.S. 2005/0100728) has been considered; however, is unpersuasive.  Applicant argues Ristic-Lemann does not disclose a core layer comprising about 100 weight percent aerogel.  In response to Applicant’s argument, Ristic-Lemann discloses the aerogel comprises greater than or equal to about 80% wt of the core insulating material (paragraph 42). Greater than about 80% aerogel in the core insulating material is interpreted as being included in the range of about 100 weight percent aerogel, as greater than about 80% aerogel includes a higher percentage than 80 and about 100 weight percent includes weight percentage amounts lower than 100.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
The rejection made under 35 U.S.C. 103(a) as being unpatentable over Ristic-Lemann et al (U.S. 2005/0100728) in view of Schwertfeger et al (U.S. 2002/0025427) is withdrawn due to Applicant cancelling claim 5.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781